DETAILED ACTION
1.	This is a first action on the merits of application 17362881.
2.	Claims 1-10 are pending.
Drawings
2.1	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Claim 7 recites:  “wherein the at least one magnet and the spear shaft are both elongate members that are substantially parallel with each other with respects to lengths of the at least one magnet and of the spear shaft”, however none of the figures illustrate this arrangement.  By definition of the term “parallel” the objects that are parallel to each other can never intersect, yet in all of the embodiments illustrated the magnets are shown to be coincident or concentric with the shaft. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.2	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.3	Claim 7 recites:  “wherein the at least one magnet and the spear shaft are both elongate members that are substantially parallel with each other with respects to lengths of the at least one magnet and of the spear shaft”, however none of the figures illustrate this arrangement, and by definition of the term “parallel”, objects that are parallel to each other can never intersect, yet in all of the embodiments illustrated the magnets are shown to be coincident or concentric with the shaft and somehow mounted to the shaft, and therefore not “parallel”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riffe US 20070163558, and further in view of Stroud US 9084415.
4.	As per claim 1, Riffe discloses a spearfishing apparatus fitted with at least one magnet [see fig. 1 & abstract] that is configured to repel sharks away from the spearfishing apparatus [intended use]. He does not disclose the intended use however Stroud discloses using magnets with devices such as anchors to repel sharks away. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosure to attain means to immobilize a shark via use of a spear gun.
5.	As per claim 2, Riffe discloses wherein the spearfishing apparatus is selected from one or more of: a spear shaft, a spear tip, or a spear gun. See fig. 1
6.	As per claims 3-4, Riffe and Stroud discloses the aforementioned limitations of claim 1, but they do not disclose wherein the at least one magnet is located at one or more of: covering most of the spear shaft; covering at least a portion of the spear shaft; on the spear shaft; attached to the spear shaft; within the spear shaft; at least partially embedded in the spear shaft; on a terminal end of the spear shaft; or at a terminal end of the spear shaft; also the spear shaft comprises the at least one magnet and a shaft core; wherein both the at least one magnet and the shaft core are elongate cylindrical members; wherein the at least one magnet and the shaft core are substantially concentric with respect to each other over a majority of a length of the spear shaft. However it would be obvious to locate the magnet in the above said areas for the magnetic field to have the greatest affect on the shark, and making them concentric with each other magnifies the magnetic field . Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosure to attain means to immobilize a shark via use of a spear gun. 
7.	As per claim 5 and 7, Riffe and Stroud discloses the aforementioned limitations of claim 1, but they do not disclose wherein the at least one magnet is substantially an elongate cylindrical member that forms a core of the spear shaft, with the at least one magnet substantially occupying an axial center of the spear shaft and wherein the at least one magnet and the spear shaft are both elongate members that are substantially parallel with each other with respects to lengths of the at least one magnet and of the spear shaft. As best understood, elongated magnets are well known in the art and it is held that a change in variation of shape is of ordinary skill in the art and paralleling the magnets in the center of the shaft concentrates and magnifies the strength of the magnetic field, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosure to attain the configuration needed to reduce resistance of the spear shaft traveling through the water and increasing the strength of the field.
7.1	As per claim 6, Riffe disclose discloses a spearfishing apparatus fitted with at least one magnet, he does not disclose a series of linearly spaced magnets, Stroud discloses this limitation in column 8, lines 42-48. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosure to attain the configuration to magnify the magnetic field.
8.	As per claim 8, Riffe and Stroud discloses the aforementioned limitations of claim 1, but they do not disclose wherein the at least one magnet is located at one or more of: covering most of the spear tip; on the spear tip; attached to the spear tip; within the spear tip; at least partially embedded in the spear tip; on a terminal end of the spear tip; or at a terminal end of the spear tip. It is held that change in location is of ordinary skill in the art. Thus moving the magnet from the shaft to the spear tip is obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art in changing location which can improve the effectiveness and strength of the magnetic field on the shark.
9.	As per claim 9, Riffe disclose wherein the at least one magnet is located at one or more of: on a stock of the spear gun; attached to the stock of the spear gun; within the stock of the spear gun; at least partially embedded in the stock of the spear gun; on a grip of the spear gun; attached to the grip of the spear gun; within the grip of the spear gun; or at least partially embedded in the grip of the spear gun. See [0001].
10.	As per claim 10, Riffe and Stroud disclose the aforementioned limitations of claim 1, however Stroud also discloses the at least one magnet is an electromagnet; wherein the spearfishing apparatus comprises at least one battery configured to provide electrical power to the electromagnet; wherein the electromagnet and the at least one battery are operatively linked with each other. See col. 20 II 15-20, Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosure to attain the above configuration to create a stronger magnetic field via electromagnets.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617